I dissent. The chief witness for the prosecution was an admitted accomplice, Buck Deluchi. I think the court erred in curtailing the cross-examination of the accomplice, Deluchi, without whose testimony no conviction could be had in this case. It is evident that the testimony of Deluchi is full of contradictions and his reputation for truth, honesty and integrity was shown by the testimony of a number of reputable witnesses to be bad. It is evident, also, that he was testifying to save his own life and, therefore, the widest latitude should have been extended on the cross-examination of this witness.
I am satisfied, also, that the corroboration of the accomplice falls far short of the standard required as set forth in People
v. Kempley, 205 Cal. 441 [271 P. 478].
Rehearing denied.
Langdon, J., dissented. *Page 74